FILED
                              NOT FOR PUBLICATION                             MAR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FELIX CORDERO,                                     No. 09-17011

                 Petitioner - Appellant,           D.C. No. 1:09-cv-01381-SMS

  v.
                                                   MEMORANDUM *
H. A. RIOS,

                 Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Sandra M. Snyder, Magistrate Judge, Presiding **

                               Submitted March 8, 2011 ***

Before:         FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Federal prisoner Felix Cordero appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
                The parties consented to proceed before a magistrate judge.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Cordero contends that the Bureau of Prisons erred by declining to give him

credit toward his federal sentence for the time he served in state custody before he

was convicted and sentenced in federal court. The district court properly denied

the petition because Cordero is not entitled to credit for time served for a separate

state offense. See 18 U.S.C. § 3585(b); see also Taylor v. Reno, 164 F.3d 440,

444-45 (9th Cir. 1998); Thomas v. Brewer, 923 F.2d 1361, 1366-67 (9th Cir.

1991).

         AFFIRMED.




                                           2                                    09-17011